Case 1:02-cr-01144-VEC Document 359 Filed 10/25/19 Page 1 of 4
        Case 1:02-cr-01144-VEC Document 359 Filed 10/25/19 Page 2 of 4



Letter to Judge Caproni
October 25, 2019
Page 2

Medical Condition

Under Application Note 1(A), Medical Condition of the Defendant, extraordinary
and compelling reasons exist if an inmate is suffering from “serious physical or
medical condition”, “serious functional or cognitive impairment”, or “experiencing
deteriorating physical or mental health because of the aging process, that
substantially diminishes the ability of the defendant to provide self-care within the
environment of a correctional facility and from which he or she is not expected to
recover.”

The recent information supplied by the Government shows that Mr. Ebbers is
suffering from functional and cognitive impairment as well as deteriorating physical
and mental health because of the aging process. These conditions substantially
diminish Mr. Ebbers ability to provide self-care. As previously shown, the BOP
agrees that Mr. Ebbers is not expected to recover from many, if not all, of his
ailments. Below, Ebbers highlights the significant new information provided by the
Government regarding Mr. Ebbers’ physical and mental health.

From Sealed Exhibit “A”:

   •   Mr. Ebbers has been found on multiple occasions to be disoriented.
   •   Mr. Ebbers scored 10/30 on the St. Louis University Mental Status
       Examination (SLUMS). A score of 20 or lower indicates dementia. See, e.g.,
       http://medschool.slu.edu/agingsuccessfully/pdfsurveys/slumsexam_05.pdf
       (this is offered as representative of the SLUMs test, and is not necessarily the
       precise test given to Mr. Ebbers).
   •   There is a concern that Mr. Ebbers’ anemia and rapid weight loss are
       indicative of a malignant condition.
   •   Mr. Ebbers has difficulty remembering time.
   •   Mr. Ebbers was recorded at 155 pounds on 10/09/2019. (Mr. Ebbers weighed
       200 pounds on 07/12/2018 and 187 pounds on 01/17/2019. See Docket # 350.3
       at pp. 32, 65).

From Sealed Exhibit “B”:

   •   Mr. Ebbers has been provisionally diagnosed with “abnormal weight loss,
       microcytic anemia, and abnormal LFT’s (Liver Function Tests).”
   •   An “urgent request” has been made for EGD with colonoscopy with
       anesthesia.
   •   A request has also been made for a sonogram of the liver.
        Case 1:02-cr-01144-VEC Document 359 Filed 10/25/19 Page 3 of 4



Letter to Judge Caproni
October 25, 2019
Page 3

From Sealed Exhibit “C”:

   •   In this psychological evaluation, Mr. Ebbers stated that he was not aware he
       was in a prison and did not know the date or time.
   •   The evaluation determined that Mr. Ebbers “appears to be suffering from
       cognitive issues to include memory and orientation.”
   •   The new unit where Mr. Ebbers is appropriate so “he can receive
       assistance with daily living skills”. (emphasis added). (This is indicative
       of an inability to provide self-care).

From Sealed Exhibit “D”:.

   •   Mr. Ebbers was found to have “slow” and “asymmetric” movements when his
       coordination was tested.
   •   Mr. Ebbers was noted as having “Poor Grooming, Unkempt, Disheveled”
       (This is indicative of an inability to provide self-care).
   •   Mr. Ebbers’ “Recent Memory” and “Learning Ability” were found to be
       impaired.
   •   His “Calculating Ability” was found to be Inaccurate.

Remarkably, nearly all of the recent changes in Mr. Ebbers’ physical and mental
health mirror the observations and concerns expressed by his daughter in her
Declaration of August 28, 2019. See Docket # 350.6. The Government originally
downplayed her observations, but now the BOP doctors have finally taken notice of
these conditions.

In short, the new information submitted by the Government further underscores
the serious decline in Mr. Ebbers’ physical and mental health. His ability to provide
self-care is substantially diminished.

Judge Jones’ Support

Mr. Ebbers’ poor health was a major factor cited by Hon. Barbara Jones in her
letters supporting Mr. Ebbers’ release. See Docket # 350.1. Her reasoning is
further bolstered by Ebbers’ continued mental and physical deterioration, as
evidenced by the new information recently submitted by the Government.

Again, the Sentencing Commission has expressed its position that compassionate
release be granted if the inmate meets all other requirements of 18 U.S.C. §
3582(c)(1)(A) and any one of the extraordinary and compelling reasons is found to
exist. See Application Note 4. Here, Ebbers has conclusively demonstrated three
       Case 1:02-cr-01144-VEC Document 359 Filed 10/25/19 Page 4 of 4



Letter to Judge Caproni
October 25, 2019
Page 4

extraordinary and compelling reasons for this Court to order his compassionate
release.

As demonstrated in Ebbers’ original Motion, Reply, and herein, Ebbers meets all of
the criteria for compassionate release under 18 U.S.C. § 3582(c)(1)(A).

When Congress passed the First Step Act, it declared its clear intent for greater use
of compassionate release. In light of the overwhelming medical evidence now before
this Court, Mr. Ebbers respectfully requests that this Court grant his Motion and
order his immediate release under any conditions the Court deems appropriate
under the circumstances.

                                                    Sincerely,

                                                    /s/ Graham P. Carner

                                                    GRAHAM P. CARNER, PLLC
